Citation Nr: 1748383	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-30 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Whether the reduction of the rating for bilateral hearing loss from 80 percent to noncompensable, effective July 1, 2013, was proper.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to May 1970.  He died in March 2014 and the appellant has been recognized as the substitute appellant in this matter pursuant to 38 U.S.C.A. § 5121A (West 2014) (providing for substitution in some cases if the Veteran died, as here, on or after October 10, 2008).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2011 (PTSD), February 2013 (TDIU), and April 2013 (hearing loss) by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Board remanded this matter to afford the appellant with a hearing before the Board.  In April 2016, she testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.


FINDINGS OF FACT

1.  From February 10, 2011, but no earlier, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, the frequency, duration, and severity of such symptomatology did not result in more severe manifestations that more nearly approximated total occupational and social impairment.

2.  At the time of the April 2013 rating decision, the 80 percent rating for the Veteran's service-connected bilateral hearing loss had been in effect for less than five years.

3.  The evidence of record at the time of the April 2013 rating decision demonstrated a sustained improvement in the Veteran's service-connected bilateral hearing loss, resulting in no worse than Level I hearing acuity in the right ear and Level I acuity in the left ear.

4.  Prior to his death, the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From February 10, 2011, but no earlier, the criteria for a 70 percent rating, but no higher, for PTSD has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The reduction of the evaluation for bilateral hearing loss from 80 percent to noncompensable, effective July 1, 2013, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, Part 4, including §§ 4.7, 4.85, DC 6100 (2016).


3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the appellant at every stage in this case such that no prejudice results to her in the adjudication of her appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

While the Veteran contended that he did not receive a January 2013 notification letter regarding VA's intent to reduce his evaluation for bilateral hearing loss, and thus, his compensation, which will be discussed in detail herein, neither the appellant nor her representative have alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

The appellant contends that a higher rating for the Veteran's PTSD is warranted due to the severity of his symptoms, to include suicidal ideation, anger/irritability, nightmares, flashbacks, anxiety, hypervigilance, poor concentration, isolation, panic attacks, exaggerated startle response, and impaired sleep.  The appeal period before the Board begins on February 10, 2011, the date VA received the Veteran's claim for an increased rating for his PTSD, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

For the entire appeal period, the Veteran's PTSD was evaluated as 50 percent disabling under the criteria of DCs 9434-9411, which provide ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  Notably, the Veteran was previously rated under the same formula for anxiety and depressive disorders, which were subsumed by his subsequent PTSD diagnosis.

Under DC 9411, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has held that the evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio, 713 F.3d at 117-118; 38 C.F.R. § 4.130, DC 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

Pertinent to this appeal, one factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)). 

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2016).  Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to appeals certified to the Board after August 4, 2014, which is not the case here.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014).

Based on the evidence of record, the Board finds that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas since February 10, 2011, thus warranting a 70 percent rating for the entirety of the appeal period.  

Specifically, the evidence indicates that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Regarding the Veteran's social functioning prior to his death, he maintained a marriage with the appellant for many decades.  That said, he noted intense arguments with her during an April 2011 VA examination.  During the April 2016 Board hearing, the appellant reported the Veteran's anger was shocking and explosive.  She further noted the Veteran enjoyed when she went out to social events with her friends and family so that he could be left alone.  Aside from his wife and immediate family (children and grandchildren), the Veteran denied having friendships or social activities, including at the April 2011 and September 2012 VA examinations and during private treatment received from Dr. R.M. in November 2012.  Indeed, the record indicates that, if the Veteran did agree to accompany his wife to a family social activity, he would leave as soon as possible due to his discomfort in crowds and anxiety.  See April 2016 hearing transcript and March 2011 and May 2014 submissions from appellant.

Turning to occupational impairment, the evidence of record indicates that the Veteran retired in 2005.  However, the April 2011 VA examiner found the Veteran experienced near continuous panic and difficulty adapting to stressful situations, making it reasonable to believe his PTSD symptoms would have interfered with his employment.  Thereafter, in September 2012, a VA examiner opined that the Veteran could "work in a loosely supervised setting that does not require interaction with the public."  Additionally, in November 2011, after interviewing the Veteran, Dr. R.M. opined that he had severe depression and anxiety.  The Board observes that, during the appeal period, the Veteran's PTSD symptoms included irritability, angry outbursts, exaggerated startle response, avoidance, isolation, and anxiety and, consequently, it is not reasonable to assume that these symptoms would not markedly interfere with employment, even in a loosely supervised position that did not involve interaction with others.  

The Board also acknowledges that the September 2012 examiner reported the inability to differentiate the symptoms between the Veteran's PTSD and his depressive disorder and cognitive disorder as the symptoms of the disorders all overlapped.  Similarly, the examiner found he could not determine what level of occupational and social impairment was caused by each.  Accordingly, the Board finds that the Veteran's total psychological picture caused social and occupational impairment with deficiencies in most areas from February 10, 2011, to the time of his death.

Further, while acknowledging that VA must engage in a holistic analysis in assessing the severity, frequency, and duration of the signs and symptoms of the Veteran's service-connected psychiatric disability, the United States Court of Appeals for Veterans Claims (Court) recently indicated that suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017) (the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).  Here, the Veteran endorsed suicidal ideation to his treatment provider (Mr. A.S., Social Worker), thoughts of being dead to the April 2011 VA examiner, and suicidal ideation to Dr. R.M., and the appellant noted his reports of suicidal ideation at the April 2016 hearing.  Moreover, he was consistently assigned GAF scores between 40 and 55 through the appeal period, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent rating for PTSD has been met since February 10, 2011, the date of his claim for an increased rating.  

Regarding the effective date of the award, the Board has again resolved reasonable doubt in the Veteran's favor to assume that he likely had symptoms warranting a 70 percent rating well prior to his claim for an increased rating and, thus, absent a specific indication of worsening during the one-year look-back period, the later of the date of onset and the date of his claim is the date of his claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511, 519 (1992); Harper v. Brown, 10 Vet. App. 125 (1997).  

Nevertheless, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met at any point during the appeal.  In this regard, the evidence does not show that the Veteran had total social and occupational impairment due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Indeed, while Mr. A.S. and Dr. R.M. opined that the Veteran's psychiatric disabilities rendered him totally socially and occupationally impaired, the record does not support that assertion.  See January 2011 and November 2012 submissions from Mr. A.S. and November 2012 examination report from Dr. R.M.  Instead, the record reflects that, despite some symptomatology associated with a total rating (including vague auditory hallucinations noted at the 2011 VA examination) during the appeal period, he had some form of relationship with his children and grandchildren who intermittently lived with him and the appellant (see 2011 and 2012 VA examination reports) and the appellant who remained married to the Veteran until his death, and, as such, he was not completely isolated or totally socially impaired.  Therefore, the private opinions were based in part on an inaccurate factual premise and, as such, the Board affords them little probative weight.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.).  Additionally, Dr. R.M.'s examination report is internally inconsistent as she initially documents symptoms of hearing voices and seeing apparitions, but subsequently notes the Veteran denied experiencing hallucinations.  Ultimately, the most probative evidence of record indicates the Veteran's symptoms did not result in total social and occupational impairment.  

During the course of the appeal including at the April 2016 hearing, the appellant repeatedly referenced the Veteran's excessive use of alcohol in detailing his PTSD symptoms.  Notably, neither the 2011 or 2012 VA examiners nor Dr. R.M. diagnosed the Veteran with a substance abuse disorder.  Additionally, in conjunction with the appellant's claim for service connection for the cause of the Veteran's death, in November 2016, a VA examiner reviewed the record, including the April 2016 hearing transcript, and opined that it was less likely than not that the Veteran's alcohol use was secondary to his PTSD.  In support thereof, the examiner noted the presence of conflicting information in the medical records regarding the amount of alcohol the Veteran was consuming prior to his death.  However, as the weight of the medical evidence, including the aforementioned private and VA examinations, failed to reveal the presence of a substance abuse disorder, the examiner found that, despite the appellant's reports to the contrary, the Veteran's substance use was unrelated to his PTSD.  There is no medical opinion of record to the contrary.  Thus, while cognizant of the holding in Mittleider v. West, 11 Vet. App. 181, 182 (1998), the Board finds the Veteran's alcohol abuse was not caused by his PTSD and the symptomatology of such has not been attributed to his PTSD in this decision.  

As a final matter, prior to his death, the Veteran argued that a total rating was warranted because, in an October 2008 rating decision, VA found he was not competent to handle the disbursement of funds.  Here, the Board notes that the inability to handle the disbursement of funds does not equate to total social and occupational impairment.  Indeed, in an August 2008 submission, the Veteran "waive[d] due process of [his] competency status [and] request[ed] that [his wife] be put in charge of [his] financial affairs...."  Such statement proves that the Veteran was not totally socially impaired at that time as he not only maintained a marriage with the appellant, but volunteered to have her manage his financial affairs.  In short, the Board finds that, competent or not, the Veteran was not totally socially and occupationally impaired prior to his death.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating schedule, including feelings of guilt and weight-loss.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula, as they are not of such a duration, severity, or frequency to result in total occupational and social impairment.  Ultimately, the Board finds that the Veteran's PTSD does not warrant a rating in excess of 70 percent.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's and appellant's assertions as to the type and frequency and/or severity of the Veteran's symptoms, which they are certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, the Board notes that the lay reports are credible as to the Veteran's symptomatology, as they have been consistent with his reports to treatment providers, and his statements were not challenged by his treatment providers.  However, the criteria needed to support a higher rating, requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a higher 100 percent rating for PTSD.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that the Veteran's symptomatology referable to his PTSD has been stable throughout the period on appeal.  Therefore, assigning staged ratings for his PTSD is not warranted.

Further, neither the Veteran, the appellant, nor their representatives have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Akles v. Derwinski, 1 Vet. App. 118 (1991). 

III.  Reduction Claim

This appeal arises out of the Veteran's disagreement with a decision to reduce the rating assigned for his bilateral hearing loss disability from 80 percent to noncompensable.  A claim stemming from a rating reduction action is a claim as to whether the reduction was proper, not whether the veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  

Regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The veteran will be notified of the proposed reduction, as well as the fact that he has 60 days to present evidence showing why the reduction should not be implemented and may request a hearing.  38 C.F.R. § 3.105(e).  The Board observes that the Agency of Original Jurisdiction (AOJ) complied with § 3.105(e) in that the Veteran was informed of the proposed action in a January 2013 rating decision.  In an attached letter, the Veteran was notified of the opportunity to present additional evidence within a 60-day period as well as his right to request a personal hearing.  While he initially requested a hearing in connection with the proposed reduction, the record indicates that he withdrew such request in favor of another VA examination.  Thereafter, the reduction was effectuated in the April 2013 rating decision on appeal, which reduced the rating assigned for his bilateral hearing loss from 80 percent to noncompensable, effective July 1, 2013.

Here, the Board observes that, in a June 2013 letter, the Veteran reported that he never received the January 2013 letter, but the record does not support this assertion.  Specifically, the letter was mailed to the same address the Veteran listed in his June 2013 submission.  Additionally, the record does not show that the January 2013 letter was returned as undeliverable.  Furthermore, the Veteran's representative responded to the letter and initially requested a predetermination hearing, which was subsequently withdrawn; an audiological examination was provided instead, which the Veteran attended in April 2013.  Finally, there is a presumption of regularity that the RO would have properly mailed the notice letter and documented any return thereof.  This presumption has not been rebutted by clear evidence to the contrary by the bare contention that the Veteran did not receive the letter.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Thus, the Board finds the notice requirements of 38 C.F.R. § 3.105(e) have been met.

The criteria governing certain rating reductions for certain service-connected disabilities is found in 38 C.F.R. § 3.344.  The Court stated that this regulation applied to ratings that had been continued for long periods of time at the same level (five years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  In the present case, the 80 percent rating was in effect from February 10, 2011, less than 5 years at the time the rating reduction was proposed in January 2013, and when it was reduced in July 2013, and thus the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability evaluations do not apply; reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R.  § 3.344(c).  

Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.  Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Id.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer, supra, at 277.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Veteran's 80 percent rating for his service-connected bilateral high hearing loss was based on a May 2011 VA fee-based audiological examination.  This evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
100
80
90
100
92.5
LEFT
110
110
110
110
110

Word recognition testing revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  The results demonstrate an exceptional pattern of hearing loss bilaterally and, as such, both Table VI and Table Via are applicable.  Under Table VI, these audiometry test results equate to Level IV in both ears.  38 C.F.R. § 4.85.  Under Table VIa, these audiometry test results equate to Level IX hearing in the right ear, and Level XI hearing in the left ear.  Id.  Thus, the application of Table VIa results in a higher numeral for the ears.  Applying the percentage ratings for hearing impairment found in Table VII, Level XI hearing in one ear and Level IX hearing in the other ear results in an 80 percent disability rating.  Id.

The VA fee-based examiner determined that the Veteran had profound sensorineural hearing loss.  It was noted that the Veteran had drainage from the left ear and he reported experiencing right ear drainage as well.  As a result, the examiner stated the Veteran demonstrated inconsistent results in his audiological assessment.  Specifically, the examiner noted the Veteran's pure tone results in the right ear were much worse than his speech recognition score and the Veteran was able to understand most of the examiner's speech during the examination.  Ultimately, the examiner stated there was a serious hearing loss in the left ear, but the right ear hearing results from the examination may not reflect the true right ear hearing loss.

In August 2011, the Veteran filed a claim for a TDIU, which was also construed as a claim for an increased rating for his bilateral hearing loss.  He was afforded a VA audiological examination in September 2012, at which time he reported difficulty hearing in social and employment settings.  Pure tone thresholds at that time, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
25
25
35
28
LEFT
55
45
40
45
46

Word recognition testing revealed speech recognition ability of 94 percent bilaterally.  No exceptional pattern of hearing loss was demonstrated.  These audiometry test results equate to Level I hearing in the right and left ears.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in one ear and Level I hearing in the other ear results in a noncompensable rating.  Id.  

As the findings on examination were markedly different from the 2011 results, in December 2012, the September 2012 VA examiner was asked to reconcile the findings between the two examinations.  After reviewing the record, the examiner noted the Veteran suffered from chronic otitis media of the left ear that might have caused fluctuation in the Veteran's hearing acuity.  Thus, the examiner speculated that the 2011 examination had been conducted when the Veteran had debris in the ear canal or exaggerated symptoms related to ear debris.  Ultimately, the audiologist stated the 2012 findings were the most reliable evidence regarding the Veteran's organic hearing sensitivity. 

Given the foregoing, in a January 2013 rating decision, the RO proposed to reduce the Veteran's rating for his bilateral hearing loss from 80 percent to noncompensable.  As noted above, the Veteran initially requested a predetermination hearing in response to the proposed reduction, but subsequently elected to have another VA examination in lieu of the hearing.  Thus, in April 2013, the Veteran was afforded another VA examination, at which time, he continued to endorse difficulty understanding speech in areas with background noise.  Pure tone thresholds at that time, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
30
30
30
35
31
LEFT
55
50
45
45
49

Word recognition testing revealed speech recognition ability of 94 percent in the right ear and 92 percent in the left ear.  No exceptional pattern of hearing loss was demonstrated.  These audiometry test results equate to Level I hearing in the right and left ears.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in one ear and Level I hearing in the other ear results in a noncompensable rating.  Id.  

Accordingly, the RO effectuated this reduction in the April 2013 rating decision, effective July 1, 2013.  Along with his June 2013 notice of disagreement, the Veteran submitted a private audiogram from Hearing Rehab Center (HRC) and asserted that those results proved his hearing had not improved.  Unfortunately, as there is no indication that the HRC testing was performed by a state-licensed audiologist and did not include a controlled speech discrimination test (Maryland CNC), the findings are inadequate for VA purposes.  38 C.F.R. § 4.85(a).  Similarly, while VA treatment records do contain information related to treatment of hearing loss, said records are not accompanied by a Maryland CNC test and, as such, are also inadequate for VA rating purposes.  

After a thorough review of the evidence, the Board finds that the record demonstrates that the Veteran's bilateral hearing loss improved so as to warrant a rating reduction from 80 percent to noncompensable under DC 6100 as his hearing loss resulted in no worse than Level I hearing acuity bilaterally.  The September 2012 VA examination, which was the basis for the reduction, was complete and thorough, and the examiner provided a detailed rationale for his finding that the 2012 results were more accurate as to the Veteran's true disability than the 2011 results.  In this regard, the Veteran's claims file was reviewed and a complete medical history was obtained from the Veteran.  The examination clearly addressed the severity of the Veteran's hearing loss disability for rating purposes and showed that the Veteran only met the criteria for a noncompensable rating.  Significantly, the April 2013 VA examination also showed speech acuity commensurate with Level I hearing bilaterally, which again shows hearing improvement.  

The Board acknowledges the contentions put forth by the Veteran and the appellant regarding the impact of his service-connected bilateral hearing loss on his daily activities prior to his death and his claims that his ears were infected and drained persistently.  However, while they can describe the effects on the Veteran's activities, they are not competent to report findings for rating purposes, as the evaluation must be done by a state-licensed audiologist.  As noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI and VII, DC 6100.  Furthermore, while the Veteran may have had recurrent ear infections, there is no indication that such are related to his bilateral hearing loss.  Furthermore, while he continued to have difficulty hearing, the Board finds that the most probative evidence reflects that his bilateral hearing loss improved in the ability to function under ordinary conditions of life and work. Accordingly, the preponderance of the evidence supports a finding that the reduction was proper.  

In conclusion, the Board finds that the propriety of the reduction of the evaluation of bilateral hearing loss from 80 percent to noncompensable, effective July 1, 2013, was proper.  In reaching this decision, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

IV.  Entitlement to a TDIU

Prior to his death, the Veteran contended that he was unable to maintain substantially gainful employment due to his service-connected disabilities.  

The Board notes that entitlement to a TDIU was denied in a July 2008 rating decision which was not appealed; his instant claim was filed in August 2011.  However, as the Veteran contended that his unemployability was due, in part, to his PTSD, the Board finds the period on appeal stems from his February 2011 claim for an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992); Floore v. Shinseki, 26 Vet. App. 376, 383 (2013).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, supra.  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In February 2011, the Veteran was service-connected for an anxiety disorder (prior to February 10, 2011), PTSD (since February 10, 2011), tinnitus, left ear hearing loss (prior to February 10, 2011), and bilateral hearing loss (since February 10, 2011).  In light of the Board's decision to grant a 70 percent rating for PTSD, the Veteran met the schedular threshold criteria for consideration of a TDIU as of the date of his February 2011 claim.  38 C.F.R. § 4.16(a).  However, upon review of the evidence, the Board finds that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.  

Turning to his educational and work experience, the evidence of record indicates that the Veteran had a high school education and worked for over 30 years for the United States Postal Service (USPS).  According to an April 2008 form completed by the USPS, the Veteran retired from his position there.  The fact that the Veteran retired from this position is confirmed by his statements to medical care providers during the appeal period.  Specifically, he indicated he retired when he was able because he felt he was being pushed out by a younger, lazy work force.  See April 2011 VA examination and April 2016 hearing testimony.

While the Veteran suggested to Dr. R.M. that part of the reason he quit working was related to his inability to be told what to do, that assertion is not supported by the record.  In fact, in May 2008, the Veteran denied any interpersonal tensions or difficulties at work.  During a September 2009 examination, he denied missing any work related to his psychological issues and the examiner noted he would be able to perform any work he was trained for without significant impediment due to his psychological issues.  Additionally, during the 2011 VA psychological examination, the Veteran reported that he sometimes missed working and wished he had not retired.  Given the Veteran's routine reports to VA clinicians that his PTSD did not impact his employment, the Board finds the statement made to Dr. R.M. lacks credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

In conjunction with his claim for a TDIU, the Veteran was afforded several VA examinations in September 2012.  Following a psychological examination, a VA examiner opined the Veteran could work in a loosely supervised setting that did not require his interaction with the public.  In support of this position, the examiner noted the Veteran was able to perform daily chores around the home and was capable of regularly picking up his grandchildren from school, albeit with reminders from his wife and children.  Following an audiological examination, another VA examiner opined that the Veteran's mild hearing loss, combined with his excellent speech recognition ability, would allow him to communicate effectively in most employment situations.  A third VA examiner opined the Veteran's nonservice-connected bladder cancer and degenerative joint disease of the spine would limit his ability to perform physical labor.  This position is supported by the appellant's April 2016 hearing testimony that the Veteran's post-retirement employment attempts were thwarted by his inability to lift and perform physical labor.

Notably, the question of employability is ultimately a legal one, not a medical one.  Additionally, while the 2012 VA examiner did note that the Veteran's service-connected PTSD could impact his employability, which is contemplated in his assigned 70 percent rating for such disability, he did not opine that such disability would prevent employment.  Moreover, the Board again notes that the Veteran routinely reported retiring from work due to eligibility and never reported workplace difficulties related to his PTSD, hearing loss, or tinnitus.  Similarly, the appellant has reported the Veteran's nonservice-connected musculoskeletal disabilities, rather than his PTSD or hearing difficulties, interfered with employment.  

Based on the foregoing, the Board finds that the Veteran's service-connected PTSD, hearing loss, and tinnitus did not render him unable to secure and follow a substantially gainful occupation prior to his death.  In this regard, while he does have some limitations associated with such disabilities, to include the need for loose supervision and the ability to see a person when speaking to them, such disabilities alone were not of sufficient severity to produce unemployability.  For instance, there is no evidence to suggest that the Veteran could not have worked in a position like the one he held at the USPS with limited interaction with others and limited supervision.  

In sum, while the 2012 examiner observed limitations that impacted the Veteran's ability to work, there is simply no probative evidence to support the finding that his PTSD, hearing loss, and tinnitus alone were of sufficient severity to produce unemployability.  As such, a TDIU is not warranted.  See 38 C.F.R. § 4.16(a).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

As of February 10, 2011, but no earlier, a 70 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

The reduction of the evaluation of bilateral hearing loss from 80 percent to noncompensable, effective July 1, 2013, was proper; the appeal is denied.

A TDIU is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


